Title: From Benjamin Franklin to John Paul Jones, 27 June 1780
From: Franklin, Benjamin
To: Jones, John Paul


Dear Sir,
Passy June 27. 1780. 6 oclock PM.
I have this Minute received yours of the 23d. The Letter you mention having sent me by the last Post, inclosing the necessary Papers to explain Circumstances, is not come to Hand; so that I am much in the dark about your present Situation. I only learn by other means, that the Alliance is gone out of the Port, and that you are not likely to recover & have relinquished the Command of her. So that Affair is over. And the Business is now to get the Goods out as well as we can. I am perfectly bewilder’d with the different Schemes that have been proposed to me for this purpose by Mr Williams, Mr Ross, yourself and M De Chaumont. Mr Williams was for purchasing Ships; I told him I had not the Money, but he still urges it. You and Mr Ross proposed borrowing the Ariel. I joined in the Application for that Ship. We obtained her. She was to carry all that the Alliance could not take. Now you find her Insufficient. An additional Ship has already been asked and could not be obtained. I think therefore it will be best that you take as much into the Ariel as you can, and depart with it. For the rest I must apply to the Government to contrive some means of transporting it, in their own Ships. This is my present Opinion. And when I have once got rid of this Business no Consideration shall tempt me to meddle again with such Matters, as I never understand them.
With great Esteem, I have the honour to be Sir, Your most obedient & most humble Servant
B Franklin
Honble. Come. Jones.
 
Addressed: A Monsieur / Monsieur le Commodore Jones / chez M. Moyland, Negt / à L’Orient

Notation: From his Excellency Dr. Franklin Passy, June 27th. 1780
